DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the connector of Figures 1 and 2 (Species I) in the reply filed on February 10, 2021 is acknowledged. In the reply, Applicant noted claims 1-9 read on the elected species. However, as set forth in the specification, claims 7-9 are directed to nonelected species. As to claim 7, paragraph [0050] sets forth the limitations are directed to Species II. As to claim 8, paragraph [0047] sets forth the limitations are directed to Species II. As to claim 9, paragraph [0053] sets forth the limitations are directed to Species III.
Claims 7-10 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
	Claims 1-10 are pending. Claims 7-10 stand withdrawn as noted above.
Claim Objections
	Claim 2 is objected to because at line 2, “the spherical surface” should read --a spherical surface--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0040886 (Arnold) in view of JP 60-151414 (Asada; the citations of which are taken from Applicant’s provided translation).
Regarding claim 1, Arnold discloses a connector for connecting two members (see Figures 1-3), the connector comprising:
a body having a housing (see paragraph [0018], lines 13-15, and paragraph [0021]),
a mounting ring (12) installed in the housing (see paragraph [0018]),
a swivel (14) installed in the mounting ring and capable of allowing, by swivelling in the mounting ring, articulation between the two members to be connected, the swivel acting as a fastening area for one of the two members (see paragraph [0025]), and
the mounting ring being fastened in the housing of the body of the connector to prevent any movement of the mounting ring relative to the body of the connector (see Figure 1 and paragraph [0018]).
Arnold does not expressly disclose the body being manufactured from a composite material consisting of reinforcing fibers embedded in a plastic matrix of resin, for connecting the two members to one another, wherein the reinforcing fibers form, with the resin, plies which, when stacked, form a laminate.
Asada teaches a connector having a body (1) being manufactured from a composite material consisting of reinforcing fibers embedded in a plastic matrix (see “CONSTITUTION”, line 4) of resin (see paragraph [0001], lines 21-24), for connecting two members to one another, wherein the reinforcing fibers form, with the resin, plies (4) which, when stacked, form a laminate (see Figure 2). Asada teaches such a manufacturing method provides a body that is lightweight with a large tensile strength (see paragraph [0001], lines 7-9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Arnold such that it is manufactured from a composite material consisting of reinforcing fibers embedded in a plastic matrix of resin, for connecting the two members to one another, wherein the reinforcing fibers form, with the resin, plies which, when stacked, form a laminate, as taught in Asada, in order to provide a body that is lightweight with a large tensile strength.
Regarding claim 2, Arnold teaches the mounting ring (12) comprises, on its inner periphery, a spherical surface matching the shape of the spherical surface of the outer periphery of the swivel (14; see paragraph [0018], lines 5 and 6).
Regarding claim 3, Arnold teaches the mounting ring (12) resists pull-out stresses generated by the swivelling of the swivel (14; see paragraph [0021]).
Regarding claim 4, Arnold teaches a solid lubricant is placed on or integrated into the spherical surface of the mounting ring (12) to facilitate the swivelling of the swivel (14) in the mounting ring (see paragraph [0014], lines 1-3).
Regarding claim 5, the combination of Arnold and Asada teaches the mounting ring (12 of Arnold) exerts a compressive force or a retaining force on a first and a second portion of the body of the connector, in order to maintain mechanical cohesion between the fibers (taught by Asada) and the matrix to prevent the delamination of the body of the connector (see paragraph [0018], lines 13-15, and paragraph [0021] of Arnold).
Regarding claim 6, Arnold teaches the mounting ring (12) has, on its outer periphery, a shoulder (22) bearing against the first portion of the body of the connector, and a threaded surface (16) that can receive a tightening nut (20) which, by tightening against the second portion of the body of the connector, enables the compressive force to be created (see Figure 1, and paragraph [0018], lines 13-15).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
March 23, 2021